******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    TOWN OF STRATFORD v. EWDOKIA SOKOL
                 (AC 35631)
                 Alvord, Keller and Pellegrino, Js.
  Submitted on briefs February 18—officially released June 10, 2014

   (Appeal from Superior Court, judicial district of
Fairfield, Hon. Edward F. Stodolink, judge trial referee.)
  Christopher G. Ciancanelli filed a brief for the appel-
lant (plaintiff).
                          Opinion

   KELLER, J. The plaintiff, the town of Stratford,
appeals from the judgment of the trial court rendered
after it granted the motion of the defendant, Ewdokia
Sokol, to open a judgment rendered on a municipal
antiblight citation pursuant to General Statutes § 7-
152c.1 The plaintiff claims that the court improperly
granted the motion to open because (1) the motion was
untimely, (2) the court lacked subject matter jurisdic-
tion to open the judgment, (3) the plaintiff failed to
demonstrate that the judgment should be opened, and
(4) the court failed to enforce its own orders with regard
to the remediation of the subject property.2 Because
we agree that the trial court lacked subject matter juris-
diction to grant the motion to open, we reverse the
judgment of the trial court.
   The record reveals that on several occasions in 2010
and 2011, the plaintiff provided notice to the defendant,
who owned real property in Stratford, that she had been
cited for violations of the plaintiff’s antiblight ordi-
nances. Although the defendant requested and was
granted an extension of time in which to remediate her
property, she failed to do so. The plaintiff provided
notice to the defendant that it would assess fines related
to the violations and, from July 1, 2011, until September
23, 2011, the plaintiff assessed fines totaling $17,000
against the defendant. On September 26, 2011, the plain-
tiff sent the defendant, via certified mail, a notice of
assessment in the amount of $17,000. At no point did
the defendant contest liability by demanding a hearing
before a citation hearing officer; see General Statutes
§ 7-152c (c); or avail herself of her statutory right to
appeal from the assessment. See General Statutes § 7-
152c (g).3
   Thereafter, on December 21, 2011, pursuant to § 7-
152c (f), the plaintiff filed a notice of assessment in the
Superior Court for the judicial district of Fairfield. On
December 22, 2012, the court clerk entered judgment
in favor of the plaintiff and against the defendant in the
amount of the assessment.
   On March 30, 2012, the defendant, represented by
counsel, filed a motion to open the judgment in the
Superior Court for the judicial district of Fairfield. The
motion stated in relevant part: ‘‘(1) The defendant . . .
is a 93 year old woman with a limited knowledge of
the English language; (2) She never received in hand
service of the complaint, which was allegedly left at
her usual place of abode; (3) Judgment was entered
and a Notice of Assessment was certified to the defen-
dant on December 12, 2011; (4) The defendant has a
good and valid defense . . . .’’ The defendant asked the
court for ‘‘an order reopening judgment.’’ The motion to
open was unaccompanied by a memorandum of law or
citation to any authority whatsoever. By means of a
written objection, the plaintiff asserted that the defen-
dant’s motion to open was an improper collateral attack
upon the judgment after she failed to avail herself of
her right to challenge the assessment pursuant to § 7-
152c (g) and that there was no basis in law for the court
to disturb the assessment or the judgment entered in
the amount of the assessment.
   A hearing on the defendant’s motion took place on
September 20, 2012, at which time the court heard argu-
ments from the parties’ attorneys. At the hearing, the
defendant’s attorney advanced arguments of an equita-
ble nature, essentially arguing that the defendant was
entitled to an opportunity to remediate her property
and to avoid the fines that were imposed by the plaintiff
for her violations of Stratford’s antiblight ordinances.
He stated that the plaintiff had assessed ‘‘draconian
fines’’ against the defendant, who was ‘‘[a] poor old
woman [who] didn’t know what was going on . . . .’’
The defendant’s attorney asked the court to give the
defendant a chance to remediate the property and avoid
the plaintiff’s ‘‘ungodly’’ fines. He stated: ‘‘I just want
to take care of everything and set it right.’’ The court
stated: ‘‘I’m going to suspend my decision in this case
for 30 days. And if I am told that everything has been
properly remediated, I will consider [the defendant’s]
motion to open the judgment.’’
   On January 8, 2013, the plaintiff filed a ‘‘Supplemental
Objection’’ to the defendant’s motion to open in which
it asserted, inter alia, that the motion to open should
be denied because the defendant had not remediated
the property at issue. At a hearing on February 14,
2013, the plaintiff argued that any remediation efforts
occurred at the expense of other blighted properties
owned by the defendant and her son. The court heard
testimony from the defendant’s son as well as argument
from the plaintiff. The court acknowledged that it
viewed the issue of granting the motion to open as being
related solely to the defendant’s progress in remediating
the various properties at issue. The court continued the
matter for several weeks to permit the defendant to
take necessary remediation measures.
   On April 25, 2013, the parties again appeared before
the court. The defendant’s attorney represented that all
of the blight issues that had been discussed at the prior
hearings, including those for which the defendant was
issued a citation, had been remediated by the defendant.
The plaintiff’s attorney represented that the most signif-
icant blight issues had been resolved at that time. With
regard to the motion to open before the court, the plain-
tiff’s attorney stated that the plaintiff had complied with
relevant notice provisions concerning the assessment
and that it properly had obtained a judgment in the
Superior Court pursuant to § 7-152c (f). The court did
not find otherwise. The plaintiff’s attorney argued that
the defendant did not appeal from the entry of the
assessment pursuant to § 7-152c (g) and that the motion
to open was an improper means of appealing from
the assessment.
   The court did not address the issues raised by the
plaintiff with regard to the legal propriety of the motion
to open. Instead, the court stated that it would afford
the defendant ‘‘substantial relief’’ by ‘‘reopen[ing] the
citation’’ and reducing the fine to $5000.4 This appeal
followed.
   One of the arguments raised by the plaintiff in the
present appeal is that the court lacked subject matter
jurisdiction to grant the defendant’s motion to open
because the motion was effectively an appeal from the
assessment, and the defendant did not avail herself
of her right to appeal to the Superior Court from the
assessment as provided in § 7-152c (g). See footnote 1
of this opinion. ‘‘Any party, or the court itself, can raise
the issue of subject matter jurisdiction at any time. It
matters not how or by whom the question of jurisdiction
is raised.’’ Manning v. Feltman, 149 Conn. App. 224,
236,      A.3d       (2014). ‘‘Subject matter jurisdiction
involves the authority of the court to adjudicate the
type of controversy presented by the action before it.
. . . [A] court lacks discretion to consider the merits
of a case over which it is without jurisdiction.’’ (Internal
quotation marks omitted.) Doctor’s Associates, Inc. v.
Windham, 146 Conn. App. 768, 782, 81 A.3d 230 (2013).
   ‘‘It is fundamental that the legislature . . . estab-
lishes the jurisdiction of the Superior Court . . . .’’
Piquet v. Chester, 306 Conn. 173, 188 n.14, 49 A.3d
977 (2012). ‘‘A statutory right to appeal may be taken
advantage of only by strict compliance with the statu-
tory provisions by which it is created. . . . Such provi-
sions are mandatory, and, if not complied with, the
appeal is subject to dismissal.’’ (Emphasis in original;
internal quotation marks omitted.) Lawson v. Commis-
sioner of Motor Vehicles, 134 Conn. App. 614, 619, 39
A.3d 1174, cert. denied, 305 Conn. 914, 47 A.3d 388
(2012); see also Raines v. Freedom of Information
Commission, 221 Conn. 482, 489–90, 604 A.2d 819
(1992).
   By enacting § 7-152c (g), the legislature created a
statutory right by which ‘‘[a] person against whom an
assessment has been entered . . . is entitled to judicial
review by way of appeal.’’ That subsection clearly states
that an appeal ‘‘shall be instituted within thirty days of
the mailing of notice of such assessment by filing a
petition to reopen assessment, together with [the
proper] entry fee . . . .’’ General Statutes § 7-152c (g).
The defendant did not avail herself of this statutory
right within thirty days of the mailing of notice of the
assessment on September 26, 2011. Instead, on March
30, 2012, after the clerk had entered judgment against
the defendant and in favor of the plaintiff in accordance
with § 7-152c (f), the defendant attempted collaterally
to challenge the assessment by means of a ‘‘motion to
open.’’ A review of the equitable arguments on which
the defendant’s attorney relied during the proceedings
related to the motion to open, however, unambiguously
reflects that the defendant utilized the motion merely
as an avenue by which to challenge the fairness of the
assessment. The court, in turn, granted relief to the
defendant solely on the basis of her remediation efforts
involving several blighted properties in Stratford. Hav-
ing failed to strictly comply with her statutorily created
right to appeal from the assessment, the defendant
failed to invoke the jurisdiction of the Superior Court.
The court, therefore, lacked subject matter jurisdiction
to grant the motion and to reduce the amount of the
assessment to benefit the defendant.
   In light of our conclusion that the court lacked subject
matter jurisdiction, we reverse the judgment of the trial
court and remand the matter to that court with direction
to dismiss the defendant’s motion to open the judgment.
See Sendak v. Planning & Zoning Commission, 7
Conn. App. 238, 242, 508 A.2d 781 (1986) (dismissal of
appeal proper when there exists no statutory authority
for appeal). Accordingly, we need not address the
remaining claims raised by the plaintiff in its brief.
  The judgment is reversed and the case is remanded
with direction to dismiss the defendant’s motion to open
the judgment for lack of subject matter jurisdiction.
      In this opinion the other judges concurred.
  1
    General Statutes § 7-152c provides: ‘‘(a) Any municipality as defined in
subsection (a) of section 7-148 may establish by ordinance a citation hearing
procedure in accordance with this section. The Superior Court shall be
authorized to enforce the assessments and judgments provided for under
this section.
  ‘‘(b) The chief executive officer of any such municipality shall appoint
one or more citation hearing officers, other than police officers or employees
or persons who issue citations, to conduct the hearings authorized by
this section.
  ‘‘(c) Any such municipality, at any time within twelve months from the
expiration of the final period for the uncontested payment of fines, penalties,
costs or fees for any citation issued under any ordinance adopted pursuant
to section 7-148 or section 22a-226d, for an alleged violation thereof, shall
send notice to the person cited. Such notice shall inform the person cited:
(1) Of the allegations against him and the amount of the fines, penalties,
costs or fees due; (2) that he may contest his liability before a citation
hearing officer by delivering in person or by mail written notice within ten
days of the date thereof; (3) that if he does not demand such a hearing, an
assessment and judgment shall be entered against him; and (4) that such
judgment may issue without further notice. If the person to whom such
notice is issued is a registrant, the municipality may deliver such notice in
accordance with section 7-148ii, provided nothing in this section shall pre-
clude a municipality from providing notice in another manner permitted by
applicable law.
  ‘‘(d) If the person who is sent notice pursuant to subsection (c) of this
section wishes to admit liability for any alleged violation, he may, without
requesting a hearing, pay the full amount of the fines, penalties, costs or
fees admitted to in person or by mail to an official designated by such
municipality. Such payment shall be inadmissible in any proceeding, civil
or criminal, to establish the conduct of such person or other person making
the payment. Any person who does not deliver or mail written demand for
a hearing within ten days of the date of the first notice provided for in
subsection (c) of this section shall be deemed to have admitted liability,
and the designated municipal official shall certify such person’s failure to
respond to the hearing officer. The hearing officer shall thereupon enter
and assess the fines, penalties, costs or fees provided for by the applicable
ordinances and shall follow the procedures set forth in subsection (f) of
this section.
   ‘‘(e) Any person who requests a hearing shall be given written notice of
the date, time and place for the hearing. Such hearing shall be held not less
than fifteen days nor more than thirty days from the date of the mailing of
notice, provided the hearing officer shall grant upon good cause shown any
reasonable request by any interested party for postponement or continuance.
An original or certified copy of the initial notice of violation issued by the
issuing official or policeman shall be filed and retained by the municipality,
and shall be deemed to be a business record within the scope of section
52-180 and evidence of the facts contained therein. The presence of the
issuing official or policeman shall be required at the hearing if such person
so requests. A person wishing to contest his liability shall appear at the
hearing and may present evidence in his behalf. A designated municipal
official, other than the hearing officer, may present evidence on behalf of
the municipality. If such person fails to appear, the hearing officer may
enter an assessment by default against him upon a finding of proper notice
and liability under the applicable statutes or ordinances. The hearing officer
may accept from such person copies of police reports, investigatory and
citation reports, and other official documents by mail and may determine
thereby that the appearance of such person is unnecessary. The hearing
officer shall conduct the hearing in the order and form and with such
methods of proof as he deems fair and appropriate. The rules regarding the
admissibility of evidence shall not be strictly applied, but all testimony shall
be given under oath or affirmation. The hearing officer shall announce his
decision at the end of the hearing. If he determines that the person is not
liable, he shall dismiss the matter and enter his determination in writing
accordingly. If he determines that the person is liable for the violation, he
shall forthwith enter and assess the fines, penalties, costs or fees against
such person as provided by the applicable ordinances of the municipality.
   ‘‘(f) If such assessment is not paid on the date of its entry, the hearing
officer shall send by first class mail a notice of the assessment to the person
found liable and shall file, not less than thirty days or more than twelve
months after such mailing, a certified copy of the notice of assessment
with the clerk of a superior court facility designated by the Chief Court
Administrator together with an entry fee of eight dollars. The certified copy
of the notice of assessment shall constitute a record of assessment. Within
such twelve-month period, assessments against the same person may be
accrued and filed as one record of assessment. The clerk shall enter judg-
ment, in the amount of such record of assessment and court costs of eight
dollars, against such person in favor of the municipality. Notwithstanding
any provision of the general statutes, the hearing officer’s assessment, when
so entered as a judgment, shall have the effect of a civil money judgment
and a levy of execution on such judgment may issue without further notice
to such person.
   ‘‘(g) A person against whom an assessment has been entered pursuant
to this section is entitled to judicial review by way of appeal. An appeal shall
be instituted within thirty days of the mailing of notice of such assessment by
filing a petition to reopen assessment, together with an entry fee in an
amount equal to the entry fee for a small claims case pursuant to section 52-
259, at a superior court facility designated by the Chief Court Administrator,
which shall entitle such person to a hearing in accordance with the rules
of the judges of the Superior Court.’’
   We note that, effective October 1, 2013, No. 13-132 of the 2013 Public
Acts amended subsection (c) of § 7-152c. That amendment is not germane
to this appeal.
   2
     The defendant has not filed a brief in this court. Accordingly, we will
consider the appeal solely on the basis of the brief submitted by the plaintiff
and the record.
   3
     See footnote 1 of this opinion.
   4
     Although the transcript of the proceeding on April 25, 2013, largely
reflects the arguments of counsel as well as colloquies between the court
and counsel, the court explicitly adopted the entire twelve page transcript
as ‘‘its memorandum of decision’’ for purposes of this appeal. Subsequently,
the plaintiff filed a motion for articulation in which it sought, generally, the
factual and legal basis supporting the court’s decision. The trial court denied
the motion for articulation. The plaintiff did not thereafter file a motion in
this court seeking review of that ruling. Although the trial court did not
explicitly address the jurisdictional issue raised by the plaintiff before the
trial court and before this court, we may address the issue because the
record is adequate to do so, the issue may be raised and considered at any
time, and the issue is purely legal in nature and, thus, one over which we
exercise plenary review.